t c memo united_states tax_court abraham j george petitioner v commissioner of internal revenue respondent docket no filed date jeffrey b melcer for petitioner marissa j savit for respondent memorandum opinion lauber judge this case is before the court on cross-motions for sum- mary judgment under rule for the taxable_year the internal revenue all statutory references are to the internal_revenue_code code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar service irs or respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 respondent has conceded the penalty the principal issue remaining for decision is whether petitioner may exclude from gross_income under sec_104 as damages received on account of personal physical injuries or phys- ical sickness proceeds of dollar_figure that he received under a settlement agreement with his former employer we must also decide the proper tax treatment of the legal fees that petitioner paid to his lawyer there are no disputes of material fact and we largely agree with respondent’s legal analysis we will accordingly grant his summary_judgment motion and deny petitioner’s background the following facts are based on the parties’ pleadings and motion papers including the attached exhibits and affidavits see rule b petitioner resided in texas when he petitioned this court during and petitioner was employed as a car salesman at dana motors ltd dana a new york automobile dealership petitioner alleges that he was repeatedly harassed by his coworkers because of his national origin alleged- ly because of this harassment he left dana’s employ at the end of he subse- quently secured employment with another automobile dealership in petitioner filed a complaint against dana and two of his former co- workers in the u s district_court for the eastern district of new york his com- plaint sought money damages to remedy dana’s discrimination in employment against petitioner based upon national origin allegedly in violation of the civil rights act of u s c secs 2000e-1 et seq and comparable pro- visions of the new york human rights law his complaint also sought relief un- der new york labor laws to remedy dana’s failure to pay compensation owed he alleged that he had suffered psychological and physical harms and been constructively discharged from dana by virtue of a hostile work environment caused by the alleged discrimination he requested compensatory_damages puni- tive damages and liquidated_damages in date the parties entered into a confidential settlement and general release agreement settlement agreement petitioner thereby agreed in ex- change for a payment of dollar_figure to release all claims against the defendants in- cluding claims for back pay bonuses commissions separation allowance bene- fits severance_pay pension and health benefits as well as any other claims for compensation with respect to the employment relationship and termination there- of the settlement agreement did not mention any physical or emotional injury suffered by petitioner nor did it state that any portion of the dollar_figure was being paid in consideration of claims for physical or emotional harm zurich american insurance co zurich issued to petitioner’s attorney a check for dollar_figure pursuant to the settlement agreement in date petitioner’s attorney issued him a check for dollar_figure retaining dollar_figure as the agreed-upon legal fees zurich issued petitioner for a form 1099-misc miscellaneous income reporting the payment of dollar_figure as settlement proceeds petitioner timely filed his tax_return for but reported no income from the settlement agreement on date the irs timely issued to him a notice_of_deficiency determining that the dollar_figure payment should have been in- cluded in gross_income the irs also determined an accuracy-related_penalty petitioner timely petitioned this court contending that the dollar_figure payment was excludable from gross_income under sec_104 respondent filed a motion for summary_judgment disputing that contention and petitioner filed a cross-motion for summary_judgment in his motion respondent conceded the accuracy-related_penalty and conceded that petitioner is entitled to a deduction for his legal fees assuming that this would be a miscellaneous deduction on schedule a itemized_deductions respondent computed a revised deficiency of dollar_figure for respondent also agrees that petitioner is entitled to a net operat- ing loss carryback from to this will reduce by dollar_figure petitioner’ sec_2012 balance due in the event we rule for respondent a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials rule a fla peach corp v com- missioner 90_tc_678 a motion for summary_judgment will be granted only if it is shown that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 the parties agree on all questions of basic fact and have expressed that consensus by filing cross-motions for summary_judgment we conclude that the question presented is appropriate for summary adjudication b settlement proceeds sec_61 defines gross_income as all income from whatever source derived this definition has broad scope and exclusions from gross_income must be narrowly construed 515_us_323 348_us_426 309_us_331 proceeds from litigation settlements consti- tute gross_income unless the taxpayer proves that the proceeds fall within a specific statutory exclusion schleier u s pincite save v commissioner tcmemo_2009_209 98_tcm_218 the exclusion_from_gross_income upon which petitioner relies appears in sec_104 it provides that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agree- ment on account of personal physical injuries or physical sickness con- gress intended this exclusion to cover all damages that flow from a physical injury or physical sickness see h_r conf rept no pincite 1996_3_cb_741 for this purpose emotional distress shall not be treated as a physical injury or physical sickness sec_104 penultimate sentence when damages are received under a settlement agreement the nature of the claim that was the actual basis for the settlement determines whether the damages are excludable under sec_104 504_us_229 the nature of the claim is typically determined by reference to the terms of the agreement see 349_f2d_610 10th cir aff’g tcmemo_1964_33 23_tcm_182 102_tc_116 aff’d in part rev’d in part and remanded on another issue 70_f3d_34 5th cir if the settlement agreement does not ex- plicitly state which claims the payment was made to settle the intent of the payor is critical longoria v commissioner tcmemo_2009_162 98_tcm_11 the intent of the payor may be determined by taking into consideration all of the facts and circumstances including the amount_paid the circumstances lead- ing to the settlement and the allegations in the injured party’s complaint 507_f3d_857 5th cir aff’g tcmemo_2005_250 90_tcm_436 87_tc_236 aff’d 835_f2d_67 3d cir t he nature of the underlying claims cannot be deter- mined from a general release of claims that is broad and inclusive ahmed v commissioner tcmemo_2011_295 102_tcm_607 citing con- nolly v commissioner tcmemo_2007_98 t c m cch aff’d 498_fedappx_919 11th cir although petitioner’s complaint included a general allegation of psycho- logical and physical harms he did not allege with any specificity that he had suf- fered actual physical injury or physical sickness his cause of action was based on the civil rights act of comparable provisions of the new york human rights law and new york labor law his complaint sought compensation_for constructive discharge precipitated by a hostile working environment and dis- crimination based on national origin although these conditions likely caused petitioner emotional distress emotional distress shall not be treated as a physical injury or physical sickness for purposes of excluding damage awards from gross_income see sec_104 penultimate sentence the settlement agreement does not mention physical injury or physical sick- ness much less allocate any portion of the dollar_figure to settlement of claims there- for the only reference in the settlement agreement to petitioner’s claims is the general release petitioner thereby released all claims for back pay bonuses commissions separation allowance benefits severance_pay pension and health benefits as well as any other claims for compensation with respect to the em- ployment relationship and termination thereof there is no suggestion in this provision that petitioner had made or was releasing the defendants from any claims for damages on account of physical injury or physical sickness see molina v commissioner tcmemo_2013_226 106_tcm_371 petitioner contends that his constructive discharge from dana caused him no economic harm because he earned more income from his new employer in than he had earned from dana in or petitioner accordingly concludes that dana’s settlement payment must have been made on account of physical in- jury or sickness but the conclusion does not follow from the premise the alleged lack of economic harm has no bearing on the intent of the payor longoria t c m cch pincite petitioner’s complaint sought lost wages his economic circumstances in shed no light on whether dana intended to compensate him for lost wages and even if petitioner suffered no economic harm this fact creates no inference that he was being compensated for physical injuries or physical sick- ness as opposed to being compensated for violation of his civil rights as his com- plaint alleged finally petitioner contends that the federal tax treatment of the settlement proceeds should be governed by new york law in advancing this contention he relies on section of the settlement agreement captioned governing law juris- diction and dispute resolution it provides that t he rights and obligations of the parties hereunder shall be construed and enforced in accordance with and shall be governed by the laws of the state of new york without regard to prin- ciples of conflict of laws section goes on to provide that any dispute regarding the agreement shall be resolved by arbitration petitioner asserts that this provi- sion operates to make new york tort law applicable to characterize his claims he further contends that under new york tort law settlement proceeds are presumed to exclude compensation_for economic loss and awards for harassment are treated as personal injuries resulting from physical harm respondent vigorously disputes petitioner’s characterization of new york law on these points but we need not resolve this state law question the determi- nation of whether an item_of_income is taxable for federal_income_tax purposes is governed by federal_law see eg 327_us_280 783_f2d_966 10th cir 709_f2d_31 9th cir aff’g tcmemo_1981_659 42_tcm_1662 although state law determines what rights a per- son has vis-a-vis a particular item of property the proper characterization of those rights for federal_income_tax purposes is governed by the internal_revenue_code see 472_us_713 the proper characterization of settlement payments under sec_104 is determined by the analysis set forth above that analysis makes clear that the dollar_figure dana paid petitioner under the settlement agreement was not paid on account of personal physical injuries or physical sickness this amount was thus includible in petitioner’s gross_income for c deduction for attorney’s fees sec_62 allows an above-the-line deduction for attorney’s fees and court costs paid_by a taxpayer in connection with any_action involving a claim of unlawful_discrimination sec_62 defines unlawful_discrimination to in- clude among other things acts that are unlawful under sec_703 sec_704 or of the civil rights act of u s c 2000e-2 2000e-3 or 2000e- these sections refer to unlawful employment discrimination on account of race color religion sex or national origin the amount of the deduction cannot exceed the amount includible in the taxpayer’s gross_income for the taxable_year on account of a judgment or settlement resulting from such claim sec_62 last sentence respondent properly concedes that petitioner is entitled to a deduction for his legal fees but we think he erred in assuming that this would be a schedule a miscellaneous itemized_deduction petitioner’s complaint alleged discrimination on account of national origin and referenced the relevant provisions of the civil rights act the settlement agreement specifically stated that it applied to claims for compensation with respect to the employment relationship and termi- nation thereof we conclude that petitioner paid legal fees to secure a settlement of his claim for unlawful employment discrimination and sec_62 thus entitles him to an above-the-line deduction of dollar_figure for his legal fees to reflect the foregoing decision will be entered under rule
